VERONICA L. BOYS, Appellant,
v.
LINDA MARKS, et. al., Appellees.
No. 4D07-606.
District Court of Appeal of Florida, Fourth District.
October 22, 2008.
Barry M. Silver, Boca Raton, for appellant.
Kara Berard Rockenbach of Gaunt, Pratt, Radford, Methe & Rockenbach, P.A., West Palm Beach, for appellee City of Delray Beach.
PER CURIAM.
Affirmed. See Pollock v. Fla. Dep't of Hwy. Patrol, 882 So. 2d 928 (Fla. 2004); Everton v. Willard, 468 So. 2d 936 (Fla. 1985).
WARNER, GROSS, and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.